DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant contacted the examiner on 01/04/2022 and argues that the Final Office Action mailed on 10/28/2021 did not address of claims 16-17, 19 and the Non-Final Action mailed 03/06/2020 did not address claims 16-17, 19. Therefore, the Non-Final Office Action and Final Office Action have been withdrawn for further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8, recites “wherein at least one seam of the one or more seams comprises one or more openings” line 17, renders the claim indefinite because it is unclear what it is mean by the phrase “at least one seam of the one seam”, whether applicant is referring to at least one seam of two or more seams?
Claims 2-7 are dependent of claim 1 and are likewise indefinite.
Claims 9-15 are dependent of claim 8 and are likewise indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-8, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Golde (7017191).
Regarding claim 1, Golde disclose a garment (fig.1) comprising: at least one continuous garment layer (20) comprising a first surface and an opposite second surface (fig.2A shown jacket 20 having a liner 38 having an outer and inner surfaces; the ventilation 28 is secured to the outer surface of the liner 39); and one or more vented-insulation sections (28) secured onto a portion of the at least one continuous garment layer, each of the one or more vented-insulation sections (fig.1) comprising:
a first layer (32) and a second layer (second layer at 20v, fig.2A and col.6, lines 33-35 as stated material layer 32 secured to jacket 20 and layer 38 by stitching) affixed to each other at one or more seams (col.6, lines 33-35 as stated material layer 32 secured to jacket 20 by stitching), wherein the one or more seams define one or more chambers between the first layer and the second layer (fig.1), 

but does not disclose wherein each of the one or more seams comprises a seam width that extends between a first seam edge and a second seam edge.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different type of stitching method to secure the ventilation 28 to the garment 20 in order to achieve an attachment of two layers and/or two more single pieces together, since modification would be considered a mere securing or stitching two more pieces together involves only routine skill in the art stitching.    


Regarding claim 2, Golde discloses the garment of claim 1, wherein the first surface is an interior surface configured to face a wearer’s body when the garment is worn, and the opposite second surface is an exterior surface configured to face an external environment when the garment is worn, and wherein the one or more vented-insulation sections are secured to the opposite second surface of the at least one continuous garment layer (fig.2A).
Regarding claim 7, Golde discloses the garment of claim 1, wherein the one or more seams are created by stitching (col.6, lines 33-35 as stated material layer 32 secured to jacket 20 by stitching). 

Regarding claim 8, Golde discloses a vented garment (fig.1) comprising: a garment layer (fig.2A shown a garment 20 having a liner 38 having an inner surface and an outer surface) comprising a first surface and an opposite second surface, wherein the first surface of the garment layer is configured to face toward a body surface of a wearer when the vented garment is worn; and at least one vented-insulation section (fig.1 shown a vented section 28 disposed at the shoulder portion of the garment 20) affixed to the garment layer (fig.2A), the at least one vented-insulation section 



Regarding claim 16, Golde discloses an apparatus/method of making a vented garment (fig.1) comprising: providing a garment layer ( layer structure 20, fig.1, 2A); providing a vented-insulation section (section 28), wherein the vented-insulation section 
is formed by: attaching a first layer (a first layer 32) and a second layer (a second layer at 20v) together at one or more seam areas to form the vented-insulation section (second layer at 20v, fig.2A and col.6, lines 33-35 as stated material layer 32 secured to jacket 20 and layer 38 by stitching), wherein the one or more seam areas are spaced to define exterior boundaries of a plurality of hollow chambers defined by the first layer and the second layer (fig.2A shown two chambers are separated by hole 34a); forming one (34a) or more openings on the one or more seam areas, the one or more openings extending through the first layer and through the second layer (fig.2A); filling the plurality of hollow chambers with a thermally- insulating fill material (30); and attaching the vented-insulation section to the garment layer at a predetermined location (fig.1 shown 
Regarding claim 19, Golde further discloses the method of claim 16, wherein the predetermined location is configured to align with one or more areas of a wearer’s body that are prone to faster heat loss, when the vented garment is worn (col.6, lines 27-56).
Regarding claim 20, Golde discloses the method of claim 16, wherein the one or more seam areas are created by one of an adhesive, stitching, or the adhesive plus the stitching (second layer at 20v, fig.2A and col.6, lines 33-35 as stated material layer 32 secured to jacket 20 and layer 38 by stitching).


Claims 3, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Golde (7017191) in view of Svetich (5201075).
Regarding claim 3, Golde discloses the garment of claim 1, wherein the at least one continuous garment layer (col.6, lines 50-52, stated that liner 38 is made of material  is configured to provide air permeable); but does not disclose the material is made from one of a mesh material, a moisture wicking material, or a moisture managing fabric.  However, Svetich teaches a similar garment (fig.1) having a left front portion 14 and a right front portion 18.  Wherein the right front portion 18 is made from mesh material 
In regarding claim 11, see the rejection of claim 3 above.
Regarding claim 12, Golde discloses the vented garment of claim 8, wherein the garment layer comprises at least one voided area (fig.2A shown a voided area), wherein the at least one vented-insulation section is affixed to the garment layer at the at least one voided area, but does not discloses wherein the garment layer is comprised of one of a mesh material, a moisture wicking material, or a moisture managing fabric.  However, Svetich teaches a similar garment (fig.1) having a left front portion 14 and a right front portion 18.  Wherein the right front portion 18 is made from mesh material (col.5, lines 60-62) in order to provide air flowing within the garment (col.5, lines 66-68).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide mesh material for liner of Golde as taught by Svetich in order to provide air flowing within the garment (see col.5, lines 66-68 of Svetich).  


Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Golde (7017191) in view of Moriarty (2013/0177731).

In regarding claim 17, see the rejection of claim 4 above.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Golde (7017191) in view of Hayes et al. (5545128—hereinafter, Hayes).
Regarding claim 5, Golde does not disclose wherein the one or more seams are created with an adhesive tape activated by an application of energy.  However, Hayes teaches another similar garment (fig.1, 5A) having a garment 28, and a ventilation portion 2, and fig.4 shown the outer layer 25, 26 covered layer a first inner layer 18 and a second inner layer 22; wherein the envelopes 4 having a bond portion 23 is formed by an adhesive and stitching (col.10, lines 38-58 and col.9 lines 25-38, lines 6-10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide an adhesive tape activated by an 
Regarding claim 6, Golde further discloses the garment of claim 5, wherein the one or more seams are further reinforced by stitching (col.6, lines 33-35 as stated material layer 32 secured to jacket 20 by stitching).

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Golde (7017191) in view of Lambertz (2010/0122394).

Regarding claim 18, Golde discloses the apparatus/method of claim 16, wherein the first layer and the second layer (fig.2A), but does not first and second layers are formed through a weaving or knitting process.  However, Lambertz teach another similar garment (fig.1) having a plurality sections 3, 4; wherein the section 3 as shown in fig.3, 6 is made by knitting process, par[ [0017] and the section 4 also formed by knitting process, par [0009]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide knitting process to form the first and second layers of Golde as taught by Lambertz in order to provide another method of making the first and second layers of the garment Golde.  (see par [0009] of Lambertz).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 11-20 have been considered but are moot in view of the new grounds rejection as discussed above.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/           Primary Examiner, Art Unit 3732